     Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 1 of 35




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


PHILLIP WAYNE KOGER,

     Plaintiff,                         CIVIL ACTION FILE NO.
                                        4:18-CV-0053-HLM
V.

DYLON FLOYD,
JAMES DAVIS,
STEPHEN BAGLEY,
GREGGORY CARSON,
TODD COOK, and
ANTHONY LAWSON,

     Defendants.

                                 ORDER
     Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 2 of 35




       This case is before the Court on the Motion for Summary

Judgment filed by Defendant Todd Cook ("Defendant Cook")

[1921.1

I.     Background

       A.    Initial Matters

       As required by the Local Rules, Defendant Cook filed a

Statement of Material Facts in support of his Motion for

Summary Judgment, which he later amended ("DSMF").

(DSMF (Docket Entry No. 195)2.) As also required by the



I    Defendant Greggory Carson ("Defendant Carson") also filed
a Motion for Summary Judgment. (Def. Carson's Mot. Summ. J.
(Docket Entry No. 186).) Similarly, Defendants Stephen Bagley
("Defendant Bagley"), James Davis ("Defendant Davis"), and
Dylan Floyd ("Defendant Floyd") filed a joint Motion for Summary
Judgment. (Defs. Bagley, Davis, & Floyd's Mot. Summ. J. (Docket
Entry No. 191).)      Finally, Defendant Anthonyh Lawson
("Defendant Lawson") filed a Motion for Summary Judgment.
(Def. Lawson's Mot. Summ. J. (Docket Entry No. 188).) The Court
has addressed those Motions in separate Orders.
2    The Court cites to the amended version of DSMF in this
Order.
                               2
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 3 of 35




Local Rules, Plaintiff filed a response to DSMF ("PRDSMF").

(PRDSMF (Docket Entry No. 209-2).) As permitted by the

Local Rules, Plaintiff filed his own Statement of Additional

Material Facts ("PSAF") (Docket Entry No. 209-3), to which

Defendant Cook responded ("DRPSAF") (Docket Entry No.

227). The Court evaluates DSMF, PRDSMF, PSAF, and

DRPSAF infra.

      B. Factual Background

     Keeping in mind that, when deciding a motion for

summary judgment, the Court must view the evidence and all

factual inferences in the light most favorable to the party

opposing the motion, the Court provides the following

statement of facts. Strickland v. Norfolk S. Ry. Co., 692 F.3d

1151, 1154 (11th Cir. 2012).             This statement does not

represent actual findings of fact. Rich v. Sec'y, Fla. Dep't of

Corr., 716 F.3d 525, 530 (11th Cir. 2013). Instead, the Court
                              3
    Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 4 of 35




has provided the statement simply to place the Court's legal

analysis in the context of this case or controversy.

            1.    The Parties

      Plaintiff is currently in the custody of the Federal Bureau

of Prisons. (Dep. of Pl. (Docket Entry No. 186-5) at 6.)3

Plaintiff is approximately six feet, two inches tall and weighs

250 pounds. (Id. at 125.) Defendant Cook has worked for the

Hamilton County Sheriff's Office (the "HCSO") for twenty-four

years, and currently serves as a traffic investigator. (DSMF IT

1; PRDSMF 111.)




3     The Court agrees with Plaintiff that DSMF 1M 87-89, which
relate to criminal proceedings brought against Plaintiff as a result
of the chase at issue in this case, are largely immaterial for
purposes of the instant Motion. (PRDSMF ¶¶ 87-89.)

                                     4
    Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 5 of 35




            2.    The Pursuie

      At 10:56 p.m. on March 8, 2017, Deputy Brandon Bennett

of the Hamilton County Sheriff's Office initiated a traffic stop

of a white Camaro driven by Plaintiff. (DSMF IT 13 (Plaintiff's

materiality objection overruled).)           Plaintiff admits that his

Camaro had no license tag and that one of the Camaro's

headlights was not working. (Id. 11 15 (Plaintiffs materiality

objection overruled).) Plaintiff does not dispute that the stop



4     Plaintiff objects to DSMF        2-12, which relate to Plaintiff's
activities earlier in the day of his arrest and Plaintiff's drug dealing,
as immaterial. (PRDSMF TT 2-12.) The Court finds that these
proposed facts, although perhaps entertaining, are not material for
the instant Motion, and it excludes the proposed facts.
      Plaintiff also objects to DSMF ITIT 13-36, which relate to a
high-speed pursuit of Plaintiff's vehicle, the related stop, and
attempts to handcuff Plaintiff, as immaterial. (PRDSMF 1111 13-36.)
The Court finds that the proposed facts, with the exception of
DSMF ¶ 14, are relevant for providing background information and
context for the officers' interactions with Plaintiff at the scene, and
it overrules Plaintiff's materiality objections and deems DSMF
13 and 15-36 admitted.

                                     5
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 6 of 35




was proper.       (Id. IT 16 (Plaintiffs materiality objection

overruled).)

    Plaintiff initially pulled over at a nearby gas station, but

then quickly left with Deputy Bennett following him. (DSMF

17-18 (Plaintiff's materiality objections overruled).) Plaintiff

led Deputy Bennett on a chase that reached speeds of up to

ninety miles per hour. (Id. ¶ 19 (Plaintiff's materiality objection

overruled).) During the chase, Plaintiff's vehicle spun out, and

Plaintiff restarted the engine and sped away to continue the

chase. (Id. IT 19 (Plaintiff's materiality objection overruled).)

     Defendant Cook entered the chase around Highway 41

in Catoosa County, Georgia.               (DSMF 11 20 (Plaintiff's

materiality objection overruled).) At approximately 11:10 p.m.,

and while Defendant Cook was present, the officers deployed

spike strips to attempt to stop Plaintiff. (Id. ¶¶ 22-23 (Plaintiff's

materiality objections overruled).) Plaintiff, however, avoided
                               6
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 7 of 35




the spike strips.     (Id. 11 24 (Plaintiff's materiality objection

overruled).) Approximately three minutes later, with multiple

agencies pursuing him, Plaintiff struck a culvert, ran out of gas,

was pushed into a guardrail, and was struck by another car to

end the chase        (Id. 11 24 (Plaintiff's materiality objection

overruled).) Plaintiff was not wearing a seatbelt. (Id. IT 25

(Plaintiff's materiality objection overruled).)         Plaintiff   put

his hands outside the window and then quickly pulled them

back inside the car. (Id. ¶ 26 (Plaintiff's materiality objection

overruled).)

          3.    The Struggle to Place Plaintiff in Handcuffs

     Deputy Bennett approached the driver's side door of

Plaintiff's vehicle. (DSMF IT 27 (Plaintiff's materiality objection

overruled).) Deputy Bennett noticed Plaintiff turn toward the

vehicle's center console and saw the backstrap of a handgun.

(Id. (Plaintiff's materiality objection overruled).)            Deputy
                               7
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 8 of 35




Bennett had already holstered his service weapon, and he told

Plaintiff, "Give me your hands." (Id. IT 28 (Plaintiff's materiality

objection overruled).) Deputy Bennett delivered a knee strike

to Plaintiff's head, and he pulled Plaintiff from the vehicle. (Id.

¶ 29 (Plaintiff's materiality objection overruled).) Several other

officers helped pull Plaintiff from the vehicle and placed him

on the ground.       (Id. IT 30 (Plaintiff's materiality objection

overruled).) According to Plaintiff, he was kicked in the head,

and the next thing he remembers is waking up in the hospital.

(Id. IT 31 (Plaintiff's materiality objection overruled); PSAF II

46; DRPSAF IT 46; see also DSMF 11 38 (noting that Plaintiff

claims to remember nothing after being handcuffed; Plaintiff's

materiality objection overruled).)

     Defendant Cook arrived on the scene, noticed a gun on

the ground next to Plaintiff, and alerted the other officers of the

gun's presence. (DSMF ¶ 33 (Plaintiff's materiality objection
                          8
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 9 of 35




overruled).) Defendant Cook recalls that Plaintiff was resisting

the officers' efforts to handcuff him by lying on his hands. (Id.

(Plaintiff's materiality objection overruled).) Plaintiff was not

complying with officers' instructions.          (Id. ¶ 32 (Plaintiffs

materiality objection overruled).) According to the officers,

Plaintiff was on the ground struggling with the officers as they

attempted to place him in handcuffs.                 (Id. IN 34-35.)

     Defendant Davis administered baton strikes to Plaintiff's

legs to attempt to stop Plaintiff from resisting. (DSMF 11 35

(Plaintiff's materiality objection overruled).)           The officers

eventually handcuffed Plaintiff by using two sets of handcuffs

linked together. (DSMF if 37; PRDSMF If 37; see also PSAF

IT 3 (noting that numerous officers were involved in

handcuffing Plaintiff outside his vehicle); DRPSAF ¶ 3.)

Plaintiff had more freedom of movement with his hands


                                   9
    Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 10 of 35




because he was double handcuffed. (DSMF ¶ 43; PRDSMF

IT 43.)5

             4.   Defendant Carson's Struggle with Plaintiff

       Defendant Carson6 arrived approximately two minutes

after the crash, and observed Plaintiff lying face down in some

rubble and glass. (PSAF IT 13; DRPSAF IT 13.) Defendant

Carson believed that there was a gun on the ground. (PSAF

1113; DRPSAF IT 13.)

       According to Deputy Bennett, Plaintiff had not been

searched. (Dep. of Brandon Bennett (Docket Entry No. 186-

9) at 50.) Defendant Carson stated that an officer never takes



5    The Court excludes PSAF 1111 4-5 as immaterial.
6    Defendant Carson is employed as a sergeant with the
HCSO, and he has been employed with the HCSO for at least
eighteen years. (PSAF 11 8; DRPSAF ¶ 8.) Defendant Carson
receives yearly use of force training based on the HCSO's use of
force policy, and he is familiar with that policy. (PSAF If 9;
DRPSAF ¶ 9.) The Court excludes PSAF ¶ 1-2 as unsupported
and as immaterial for purposes of the instant Motion.
                                 10
    Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 11 of 35




for granted that a suspect has been searched, and he was not

aware whether Plaintiff had been searched. (DSMF IT 44;

PRDSMF IT 44.)

        Defendant Carson and another officer picked Plaintiff up

and told him "to get his fat ass up." (PSAF 11. 14; DRPSAF IT

14.) Defendant Carson and Deputy Bennett began walking

Plaintiff to the back of Deputy Bennett's vehicle. (DSMF 1139;

PRDSMF IT 39.) Defendant Carson and Deputy Bennett used

a "high escort" position, in which they bent Plaintiff over, to

walk Plaintiff to the back of the vehicle. (DSMF ¶ 40; PRSMF

11 40.)     Plaintiff attempted to do a "stiffwalk," in which he

appeared to walk backward and resist. (DSMF 1141 (Plaintiff's

materiality objection overruled); PSAF IT 15; DRPSAF 1115.)7


7     Plaintiff's expert witness, Patrick Looper, testified that, simply
because a suspect is handcuffed, that does not necessarily mean
that the suspect is under control, and the suspect could still pose
a threat to officers. (DSMF IT 42; DRPSMF IT 42.) Mr. Looper had
                                   11
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 12 of 35




     Defendant Carson contends that, when the officers

reached the trunk of the patrol car, he informed Plaintiff that

he was going to search him, and Plaintiff began jerking away

and resisting. (DSMF 11. 47; PRDSMF ¶ 47 (not disputing that

Defendant Carson gave this testimony, but contending that

Plaintiff was not resisting).)        Defendant Carson was on

Plaintiff's left, while Deputy Bennett was on his right. (DSMF

If 49; PRDSMF ¶ 49.) Deputy Jason Smith was also at the

back of the vehicle with Plaintiff, Deputy Bennett, and

Defendant Carson. (PSAF If 6; DRPSAF ¶1 6.)8 The officers

had Plaintiff bent over the trunk of Deputy Bennett's vehicle to




no issues with the use of the high escort position. (PSAF If 39;
DRPSAF 11 39.) Mr. Looper agreed with Defendants' expert that
"when the offender ceases resisting, the officer stops the pain."
(PSAF IT 36; DRPSAF ¶ 36.) According to Mr. Looper, excessive
force is more force that is necessary to effect an arrest. (PSAF
37; DRPSAF IT 37.)
8    The Court excludes PSAF II 7 as unsupported.
                                12
 Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 13 of 35




search Plaintiff for further weapons and contraband. (DSMF

¶ 50; PRDSMF ¶ 5) (not disputing that Defendant gave this

testimony).) According to Defendant Carson, Plaintiff resisted

and acted as though he was high on methamphetamine.

(Carson Dep. at 32.) Defendant Carson and Deputy Bennett

recalled that, as Deputy Bennett tried to keep Plaintiff bent

over the car, Plaintiff raised up and pulled Deputy Bennett off

the ground. (Carson Dep. 16-17; Dep. of Brandon Bennett

(Docket Entry No. 186-9) at 24.) Other officers testified that

they saw Plaintiff resisting while Plaintiff was at the trunk of

the car. (Dep. of Dylon Floyd (Docket Entry No. 186-15) at 13

(stating that Plaintiff was jerking around and twisting at the

back of the car); Dep. of Jason Smith (Docket Entry No. 186-

14) (testifying that Plaintiff was pulling his legs away and

shielding his waist while Defendant Carson tried to search

him).) Plaintiff, for his part, points to testimony from Defendant
                                  13
     Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 14 of 35




Cook to show that he did not appear to be resisting at the back

of the patrol car. (Dep. of Todd Cook (Docket Entry No. 186-

20) at 18.)

        Defendant Carson delivered two closed-fist punches to

Plaintiff's back. (DSMF          IT   55; PRDSMF      IT   55; PSAF IT 16;

DRPSAF IT 16.) According to Defendant Carson, Plaintiff

thrust out his hips and attempted to stand up again. (Carson

Dep. at 16-17.) Defendant Carson administered two elbow

strikes to Plaintiff's low back. (DSMF IT 57; PRDSMF ¶ 57 (not

disputing that Defendant Carson delivered two elbow strikes

to Plaintiff's back to gain control); PSAF IT 16; DRPSAF IT 16.)

Defendant Carson's two punches and two elbow strikes

occurred over an eight-second period. (DSMF IT 58; PRDSMF

IT   58.) Plaintiff, for his part, contends that his knees buckled

after the first elbow strike.          (PSAF    IT   24 (citing Defendant

Carson's testimony that the first elbow strike buckled Plaintiff's
                               14
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 15 of 35




knee, indicating that he might be done fighting, and that the

second one was from the momentum of being in a fight);

DRPSAF ¶ 24.)

     Defendant Carson began searching Plaintiff's ankles and

working his way up, and he testified that Plaintiff thrust his hips

out and tried to raise his torso off the trunk against the officers.

(Carson Dep. at 60-61, 66-67.)             According to Defendant

Carson, he placed one hand in front of Plaintiff's groin and the

other on Plaintiff's left hip, and he pushed Plaintiff onto the

trunk so that he could complete the search. (Id. at 17; see

also PSAF IT 17 (noting that Defendant Carson scooped up

Plaintiff with one hand between Plaintiff's legs and picked

Plaintiff up onto the trunk of the car); DRPSAF ¶ 17.) Plaintiff

contends that he was not resisting.              (Cook Dep. at 18.)

Plaintiff also contends that Defendant Carson used a forceful

upper cut motion toward his groin. Plaintiff testified, however,
                             15
    Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 16 of 35




that he could not say definitively that he was not resisting.

(DSMF IT 78; PRDSMF IT 78.)9

       The entire altercation at the back of the vehicle took place

over approximately twenty-five seconds, with a gap between

the strikes and the groin lift. (DSMF 11 66; PRDSMF                    66.)1°

Defendant Carson testified that, after the pat down, Plaintiff



9      The Court excludes PSAF TIT 18-20 as argumentative. The
Court excludes PSAF ¶ 22 as unsupported, and it excludes PSAF
ITI] 25-28 as immaterial. The Court excludes PSAF ¶ 32 as
immaterial. The Court further excludes PSAF 1111. 33, 35, 40-42,
and 44, which relate to Plaintiff's expert's comments relating to
videos of the incident, because the videos are the best evidence
of the incident. The Court excludes PSAF IN 38, 43, and 45 as
 improper conclusions.
10     The Court sustains Plaintiff's materiality objections to DSMF
ITIT 69-76, which relate to Plaintiff's training in Brazilian jiu jitsu, his
mixed martial arts experience, and his gang membership and
 activities. (PRDSMF II] 69-76.) The officers were not aware of
 those factors when they engaged with Plaintiff. (See PSAF ¶ 11
 (noting that Defendant Carson did not know Plaintiff and had not
 interacted with him before the incident at issue in this Motion);
 DRPSAF ¶ 11; see also PSAF 1[12 (stating that Defendant Carson
 "did not know of [Plaintiff's] criminal history or gang affiliation at
 the time of the stop") (Defendant Cook's materiality objection
 overruled).)
                                   16
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 17 of 35




"slid off the other side" of the trunk. (PSAF ¶ 21; DRPSAF

21.)

       The dash camera video from Michael Cannon's vehicle

depicts the incident at the back of the patrol car. (Pl.'s Ex. M;

PSAF ¶ 57; DRPSAF ¶ 57.) The dash camera video from

Jason Smith's vehicle shows a limited view of the incident.

(Pl.'s Ex. E; PSAF 11. 59; DRPSAF         IT   59.) The dash camera

video from Defendant Davis's car depicts the incident from

farther away. (Pl.'s Ex. P, Dash Camera Video of Defendant

Davis; PSAF 1161; DRPSAF 1161.) Plaintiff also presented the

dash camera video from Defendant Cook's vehicle, which

depicted Plaintiff's initial takedown and handcuffing, as well as

a limited view of the incident at the back of the patrol car. (Pl.'s

Ex. N, Dash Camera Video of Defendant Cook; PSAF 11. 58;

DRPSAF IT 58.)          The videos depict Defendant Carson

delivering two punches to Plaintiff, followed by two elbow
                           17
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 18 of 35




strikes. (Pl.'s Ex. Nat 23:15:47, 23:15:49, 23:15:52, 23:15:55;

Pl.'s Ex. P at 23:13:58, 23:13:03, 23:14:07; Pl.'s Ex. M at

23:13:56-23:14:04.) At least one of the videos indicates that

Plaintiff was wriggling when Defendant Carson delivered the

first punch, and that Plaintiff's knees buckled after the first

elbow strike. (Pl.'s Ex. M at 23:13:56--23:14:04.) The videos

also depict Defendant Carson lifting Plaintiff by some manner

involving grabbing him between his legs and heaving him onto

the patrol car's trunk. (Pl.'s Ex. N at 23:16:12; Pl.'s Ex. P at

23:14:20; Pl.'s Ex. M at 23:14:21.) With all due respect to the

Parties, none of the videos clearly depict whether Plaintiff was

resisting when Defendant Carson lifted him onto the trunk.

The entire incident lasted less than a minute, with

approximately twenty-five to thirty seconds elapsing between

Defendant Carson's first strike and his heaving Plaintiff onto

the patrol car's trunk. (Pl.'s Ex. N at 23:15:41--23:16:12; Pl.'s
                                18
 Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 19 of 35




Ex. P at 23:13:53--23:14:20; Pl.'s Ex. M at 23:13:50--

23:14:21.)

          5.   Defendant Cook's Involvement

    Defendant Cook was familiar with the HCSO's use of

force policy. (PSAF       29; DRPSAF ¶ 29.) Defendant Cook

testified that he was approximately twenty feet away when

Defendant Carson struck Plaintiff. (DSMF ¶ 82; PRDSMF IT

82 (not disputing that Defendant Cook gave this testimony))

Defendant Carson was not aware where Defendant Cook was

during the events at the trunk of the patrol car, but he believed

that there was no opportunity for Defendant Cook to intervene

because Defendant Carson was on Plaintiff's left while Deputy

Bennett was on Plaintiff's right.         (Carson Dep. at 62-64.)

Defendant Cook believed that the officers who had hands on

Plaintiff were in the best position to determine the amount of


                                  19
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 20 of 35




force that was necessary and whether Plaintiff was resisting.

(Cook Dep. at 66-67)11

     Defendant Cook initially testified that Plaintiff was not

resisting. (Cook Dep. at 18.) Defendant Cook later testified

that he observed Plaintiff "offering a little resistance." (Id. Dep.

at 65-66.) Defendant Cook stated that the officers with hands

on Plaintiff were in the best position to judge whether Plaintiff

was resisting. (Id. at 67.)

                 6.    Medical Treatment

     Plaintiff was transported to an area hospital and

eventually was transferred to Erlanger Medical Center in

Chattanooga, Tennessee for treatment. (Pl.'s Ex. L (Docket


 11 Defendant Cook proffered an affidavit stating that he was not
close enough to intervene and that the strikes were quick and
afforded him no opportunity to intervene. (Aff. of Todd Cook
(Docket Entry No. 192-12) 1111. 3-4.) Both of those statements,
however, are legal conclusions for the Court, and the Court
therefore does not consider the statements.
                               20
     Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 21 of 35




Entry No. 207-11) at 10-12.)                Plaintiff claimed that he

sustained injuries to his neck, back, scrotum, and knee. (Pl.

Dep. at 160-62; PSAF 1M 54-56 (Defendant Cook's materiality

objections overruled).)          Plaintiff's medical records do not

indicate that he sustained a ruptured testicle or required

emergency surgery.12            (See Pl.'s Ex. L at 19 (noting that

Plaintiff had decreased color flow to his left testicle), 40

(diagnosing Plaintiff with a scrotal contusion and stating that a



12    Plaintiff objects to DSMF ¶¶ 96-99, which relate to federal
court criminal proceedings against Plaintiff, as immaterial. (DSMF
1111 96-99.) The Court agrees with Plaintiff that those proposed
facts are not material for purposes of the instant Motion. The
Court excludes the facts other than to note for background
purposes that Plaintiff eventually pleaded guilty to a federal
criminal indictment charging him with conspiracy to distribute
methamphetamine and possession of a firearm in furtherance of
a drug trafficking crime, that Plaintiff is currently serving a federal
 prison sentence related to those charges, and that those charges
 arose in part from the evidence discovered as a result of the police
 chase at issue in this case. (Def. Carson's Ex. D (Docket Entry
 No. 186-6); Def. Carson's Ex. E (Docket Entry No. 186-7); Def.
 Carson's Ex. F (Docket Entry No. 186-8); Pl. Dep. at 54.)
                                  21
     Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 22 of 35




consultation with urology revealed that Plaintiff did not need

emergent surgical intervention for his testicle), 58 (same).)13

        C.    Procedural Background

        The Court incorporates the procedural background

portions of its earlier Orders into this Order as if set forth fully

herein, and it adds only those background facts that are

relevant to the instant Motion. (Order of July 5, 2018 (Docket

Entry No. 55); Order of Aug. 23, 2018 (Docket Entry No. 83);

Order of Sept. 17, 2018 (Docket Entry No. 91); Order of Oct.

15, 2018 (Docket Entry No. 96); Order of Dec. 6, 2018 (Docket

Entry No. 112); Order of Mar. 25, 2019 (Docket Entry No. 137);

Order of Nov. 13, 2019 (Docket Entry No. 176).) On March

30, 2020, Defendant Cook filed his Motion for Summary

Judgment. (Def. Cook's Mot. Summ. J. (Docket Entry No.



13      The Court excludes PSAF IN 51-53 as immaterial.
                               22
      Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 23 of 35




192).) The briefing process for that Motion is complete, and

the Court finds that the matter is ripe for resolution.

II.      Summary Judgment Standard

         Federal Rule of Civil Procedure 56(a) allows a court to

grant summary judgment when "there is no genuine dispute

as to any material fact and the movant is entitled to a judgment

as a matter of law." Fed. R. Civ. P. 56(a). The party seeking

summary judgment bears the initial burden of showing the

Court that summary judgment is appropriate and may satisfy

this burden by pointing to materials in the record. Jones v.

UPS Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012).

Once the moving party has supported its motion adequately,

the burden shifts to the non-movant to rebut that showing by

coming forward with specific evidence that demonstrates the

existence of a genuine issue for trial. Id.


                                       23
 Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 24 of 35




     When evaluating a motion for summary judgment, the

Court must view the evidence and draw all reasonable factual

inferences in the light most favorable to the party opposing the

motion. Morton v. Kirkwood, 707 F.3d 1276, 1280 (11th Cir.

2013); Strickland, 692 F.3d at 1154. The Court also must

"resolve all reasonable doubts about the facts in favor of the

non-movant." Morton, 707 F.3d at 1280 (internal quotation

marks and citations omitted). Further, the Court may not make

credibility determinations, weigh conflicting evidence to

resolve disputed factual issues, or assess the quality of the

evidence presented. Strickland, 692 F.3d at 1154. Finally,

the Court does not make factual determinations. Rich, 716

F.3d at 530.




                                 24
   Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 25 of 35




Ill.   Discussion

       A.   Failure to Intervene

       Plaintiff asserts a § 1983 claim against Defendant Cook,

alleging that Defendant Cook failed to intervene to prevent

Defendant Carson's use of excessive force against Plaintiff.

"An officer who is present at the scene and who fails to take

reasonable steps to protect the victim of another officer's use

of excessive force, can be held liable for his nonfeasance."

Crenshaw v. Lister, 556 F.3d 1283, 1293-94 (11th Cir. 2009)

(per curiam) (internal quotation marks and citation omitted).

An officer has no obligation to intervene, however, if the force

 used by the other officer is not excessive. Id. at 1294; see

 also Bussey-Morice v. Kennedy, 657 F. App'x 909, 915 (11th

 Cir. 2016) (per curiam) ("In the absence of excessive force, no

 duty to intervene exists."). "Similarly, when an officer's force

 does not violate a clearly established right, other officers'
                             25
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 26 of 35




                                                                     right."
failure to intervene does not violate a clearly established

Bussey-Morice, 657 F. App'x at 915.

     For an officer to be liable for failure to intervene, the
                                                       do so.
officer must be in a position to intervene but fail to
                                                 2000).
Jackson v. Sauls, 206 F.3d 1156, 1174 (11th Cir.

"Whether the officer had time to intervene is a relevant

consideration." Marantes v. Miami-Dade Cty., 649 F. App'x

665, 672 (11th Cir. 2016) (per curiam). Generally, "[I]nstances
                                                         in a
of force that occur within seconds do not place officers
                                                            App'x
 realistic position to intervene." Johnson v. White, 725 F.

 868, 878 (11th Cir. 2018) (per curiam).

      Defendant Cook contends that Defendant Carson used
                                                                     For the
 only reasonable and necessary force against Plaintiff.
                                                              Defendant
 reasons discussed in the Court's Order addressing
                                                 dispute
 Carson's Motion for Summary Judgment, a genuine
                                             excessive
 remains as to whether Defendant Carson used
                           26
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 27 of 35




force against Plaintiff, and Defendant Carson is not entitled to

summary judgment in his favor based on qualified immunity.

The Court therefore cannot grant summary judgment to

Defendant Cook based on this argument.

     Alternatively, Defendant Cook argues that he was not in

a position to intervene. Even viewing all of the evidence in the

light most favorable to Plaintiff, Defendant Carson used

punches and elbow strikes against Plaintiff without warning

and in rapid succession, and he used force to lift Plaintiff onto

the trunk of the patrol car suddenly and without warning.

Further, at least three officers surrounded Plaintiff when

Defendant Carson used force against Plaintiff, and the whole

sequence of events occurred in approximately twenty-five

seconds. Nothing indicates that Defendant Cook, who was

twenty feet away, had sufficient time to force his way between

 the officers surrounding Plaintiff to prevent the use of force.
                              27
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 28 of 35




                                 and loud, it is not clear           that
Given that the scene was chaotic

           command   that Defendant Cook may have issued
any verbal

             prevented  Defendant  Carson's use of force.
would  have
                                     Cook cannot be liable
Under those circumstances, Defendant

                     alleged  failure to intervene because he did
to Plaintiff for an

               opportunity   to intervene.    See Johnson, 725 F.
not have   an

       at  878   (finding no  duty  to intervene where "the whole
 App'x
                                             and evolved rapidly");
 incident lasted only a few seconds

               F. App'x at 672 (affirming the dismissal of a
 Marantes, 649

             intervene     claim    where,    drawing all reasonable
 failure to

              in the  plaintiff's  favor, it appeared that the officer
 inferences

        used   force   kicked     the  plaintiff "four times in rapid
  who
                                               would leave insufficient
  succession without warning, which

                of the other  officers  to issue  a verbal command or
  time for any

              prevent   [that  officer] from   that kicking"); Ledlow v.
  physically
                                         (11th Cir. 2012) (per curiam)
   Givens, 500 F. App'x 910, 914
                                      28
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 29 of 35




(finding that an officer was not liable for failing to intervene to

stop another officer from kicking the plaintiff where the plaintiff

presented no evidence that the officer had the ability "to

reasonably insert himself between [the other officer] and [the]

plaintiff to stop the assault without additional help"); Crane v.

Fort,    Case    No.    5:15-CV-00345-CAR-CHW,              2016     WL

8678447, at *10 (M.D. Ga. Nov. 4, 2016) (finding that officers

were not liable for failing to intervene to stop another officer

from firing a pepper-ball gun at the plaintiff, even though the

officers were all within arms' length of that officer, where "the

events happened quickly during a period of approximately

thirty seconds").       The Court therefore grants Defendant

Cook's Motion for Summary Judgment.

        B.   Qualified Immunity

        Alternatively, Defendant Cook asserts the defense of

qualified immunity. Qualified immunity protects government
                             29
 Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 30 of 35




officials performing discretionary functions from suits for

damages brought against them in their individual capacities.

Morris v. Town of Lexington, Ala., 748 F.3d 1316, 1321 (11th

Cir. 2014). The Eleventh Circuit applies a two-part analysis to

determine whether a defendant is entitled to qualified

immunity. Id. at 1322.

      Under the qualified immunity analysis used in this Circuit,

the    defendant    first     must   prove     that    the   allegedly

unconstitutional conduct occurred while the defendant official

was acting within the scope of the official's discretionary

authority. Penley v. Eslinger, 605 F.3d 843, 849 (11th Cir.

2010). To determine whether the defendant acted within her

discretionary    authority,    the   Court     asks    "whether     the

[defendant] was (a) performing a legitimate job-related

function (that is, pursuing a job-related goal), (b) through

means that were within [the defendant's] power to utilize."
                           30
     Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 31 of 35




Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265

(11th Cir. 2004).14

        Once a defendant shows that he or she acted within his

or her discretionary authority, the burden shifts to the plaintiff

to demonstrate that (1) the defendant's conduct violated the

plaintiff's constitutional rights and (2) that the constitutional

rights violated were "clearly established when the defendant

committed the act complained of." Morris, 748 F.3d at 1322

(internal quotation marks and citation omitted); see also

Penley, 605 F.3d at 849 ("Once the defendant establishes that


14
      In making this determination, the Court does not inquire
"whether it was within the defendant's authority to commit the
allegedly illegal act." Holloman ex rel Holloman, 370 F.3d at 1266
(internal quotation marks omitted). Instead, the Court must "look
to the general nature of the defendant's action, temporarily putting
aside the fact that it may have been committed for an
unconstitutional purpose, in an unconstitutional manner, to an
unconstitutional extent, or under constitutionally inappropriate
circumstances." Id.

                                      31
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 32 of 35




he was acting within his discretionary authority, the burden

shifts to the plaintiff to show that qualified immunity is not

appropriate." (internal quotation marks and citation omitted)).

The qualified immunity inquiry can begin with either prong.

Morris, 748 F.3d at 1322. If the plaintiff fails to make either of

those showings, however, then the defendant is entitled to

qualified immunity. Keating v. City of Miami, 598 F.3d 753,

762 (11th Cir. 2010); see also Smith ex rel. Smith v.

Siegelman, 322 F.3d 1290, 1298 (11th Cir. 2003) (finding that

defendants were entitled to qualified immunity based on

plaintiff's failure to allege constitutional violation).

     "The relevant, dispositive inquiry in determining whether

a right is clearly established is whether it would be clear to a

reasonable [individual in the defendant's position] that his

conduct was unlawful in the situation he confronted." Morris,

748 F.3d at 1322 (emphasis in original) (internal quotation
                          32
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 33 of 35




marks and citation omitted). Although a plaintiff "need not

demonstrate that there is case-law specifically addressing his

factual scenario, existing precedent must have placed the

statutory or constitutional question beyond debate."                 Id.

(internal quotation marks and citation omitted). A plaintiff may

demonstrate that a right is clearly established by proceeding

in one of three ways:

     First, [the plaintiff] may show that "a materially
     similar case has already been decided." Second,
     [the plaintiff] can point to a "broader, clearly
     established principle [that] should control the novel
     facts [of the] situation." Finally, the conduct involved
     in the case may "so obviously violate[] th[e]
     constitution that prior case law is unnecessary."
     Under controlling law, [the plaintiff] must carry [his]
     burden by looking to the law as interpreted at the
     time by the United States Supreme Court, the
     Eleventh Circuit, or the [Georgia] Supreme Court.

Id. (some alterations in original) (quoting Terrell v. Smith, 668

F.3d 1244, 1255 (11th Cir. 2012)).


                                   33
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 34 of 35




     Here, Defendant Cook acted in his discretionary authority

during the events that gave rise to this lawsuit. See Johnson

v. White, 725 F. App'x 868, 878 (11th Cir. 2018) (per curiam)

(concluding that "deputies were clearly operating under their

discretionary authority" in the course of arresting a suspect).

The Court next determines whether Defendant Cook violated

clearly established law.

     Even if Defendant Cook could be liable for failing to

intervene to prevent Defendant Carson's use of force, the

Court cannot find that Defendant Cook violated clearly

established law. No preexisting controlling authority would

have placed Defendant Cook clearly on notice that failing to

intervene was unlawful under the circumstances of this

particular case.      Defendant Cook therefore is entitled to

qualified immunity, and the Court grants Defendant Cook's

Motion for Summary Judgment.
                         34
  Case 4:18-cv-00053-HLM Document 231 Filed 05/11/20 Page 35 of 35




IV. Conclusion

     ACCORDINGLY, the Court GRANTS Defendant Cook's

Motion for Summary Judgment [192], and DISMISSES

Plaintiff's failure to intervene claim against Defendant Cook.

     IT IS SO ORDERED, this the               day of May, 2020.



                 SENIORIJ ITED TA ES aIS RICT JUDGE




                                  35
